Deen, Presiding Judge.
A Dougherty County jury found Willie James Brown guilty of forgery in the first degree, and he was sentenced to ten years’ imprisonment as a recidivist. Prior to, during, and after trial appellant was uncooperative with his appointed counsel, refusing to allow him to subpoena certain witnesses, refusing to accept motions for mistrial which the court had agreed to grant, and further refusing to sign an application for sentence review. The appellant is now confined in the Georgia Diagnostic and Classification Center.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to *487determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).
Decided November 22, 1982.
Hobart M. Hind, District Attorney, for appellee.

Judgment affirmed.


Sognier and Pope, JJ., concur.